Gilbert, J.,
dissenting. The written instrument executed by Bourne to Baldwin Locomotive Works in the purchase of the locomotive is a contract of conditional sale. Hays v. Jordan, 85 Ga. 741 (11 S. E. 833, 9 L. R. A. 373); Cottrell v. Merchants Bank, 89 Ga. 508 (2), 519 (15 S. E. 944); North v. Goebel, 138 Ga. 739 (76 S. E. 46). It does not appear that the vendee under the conditional sale was a railroad company, or a person owning or operating a railroad; and as to recordation of the contract sections 3318, 3319, and 3259 of the Civil Code apply. There was a failure to record the instrument in the county of the residence of the vend'ee, as required by these sections. If, however, the vendee can be classified as a person operating a railr5ad, then section 2792 of the Civil Code requires that the contract be recorded in the county where the principal office is located. There was a failure to comply with this law, because it does not appear that the vendee maintained any office in a county other than Chatham, where he resided. While good as between the parties thereto, the contract of sale, as against lawfully acquired rights of third parties, was ineffectual to retain title, because of the failure to comply with the law as to recordation. Civil Code, § 3260; Cambridge Tile Co. v. Scaife Co., 137 Ga. 281 (73 S. E. 492); Pickard v. Garrett, 141 Ga. 831 (82 S. E. 251); Farmers Bank v. Avery, 145 Ga. 449 (89 S. E. 409). A record other than'that required by law is a nullity. McCandless v. Yorkshire Corporation, 101 Ga. 180 (4), 182 (28 S. E. 663).
• Equitable petition. Before Judge Meldrim. Chatham superior court. November 19, 1918.
G. E. Richter and E. 8. Elliott, for plaintiff.
E. W. Johnson, contra.